                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA

    ADAM DAVIS, JR.
                                                                          CIVIL ACTION
    VERSUS
                                                                          NO. 18-623-SDD-EWD
    THE KOTT LAW FIRM

                                          NOTICE AND ORDER

               On June 11, 2018, plaintiff, Adam Davis, Jr. (“Plaintiff”), filed “A Complaint under the

    Civil Rights Act, 42 U.S.C. § 1983” (the “Complaint”), 1 as well as an Application to Proceed in

    District Court without Prepaying Fees or Costs (the “IFP Application”). 2 For the reasons explained

    herein, Plaintiff’s IFP Application is denied, and Plaintiff is ordered, if he wishes to proceed in

    prosecuting this action in this Court, to pay the $400.00 filing fee within twenty-one (21) days of

    this Notice and Order. Additionally, in the event Plaintiff wishes to proceed in this Court, Plaintiff

    shall also file, within twenty-one (21) days of this Notice and Order a Notice adequately alleging

    the citizenship of Plaintiff and defendant, the Kott Law Firm (“Defendant”). Plaintiff is advised

    that failure to comply with the requirements of this Notice and Order may result in dismissal of

    this suit without further notice.

               With respect to the IFP Application, based on the information provided by Plaintiff,

    Plaintiff has an income of $20,000.00 and expenses of $3,000.00 per month. 3 Considering

    Plaintiff’s $17,000.00 in disposable income per month, Plaintiff’s request to proceed without

    prepayment of fees or costs is denied. In the event Plaintiff wishes to proceed with prosecuting

    this action in this Court, Plaintiff is ordered to pay the $400.00 filing fee within twenty-one (21)

    days of this Notice and Order.


    1
        R. Doc. 1.
    2
        R. Doc. 2.
    3
        R. Doc. 2, pp. 1 & 5.

                                                      1


Certified Mail Return Receipt Requested 7004 1160 0003 2648 5966
         If Plaintiff chooses to proceed in this Court, the undersigned notes that Plaintiff must also

establish that this Court has federal subject matter jurisdiction over his claims. Federal subject

matter jurisdiction may be established in two ways. First, pursuant to 28 U.S.C. § 1331, this Court

has subject matter jurisdiction over “civil actions arising under the Constitution, laws, or treatises

of the United States.” Second, pursuant to 28 U.S.C. § 1332, this Court has subject matter

jurisdiction over civil actions where the amount in controversy exceeds $75,000.00 exclusive of

interest and costs and the parties are completely diverse (i.e., the Plaintiff and Defendant are

citizens of different states). Unlike state district courts, which are courts of general jurisdiction

and may therefore hear all types of claims, this Court may only entertain those cases over which

there is federal subject matter jurisdiction.

         Here, notwithstanding the title of Plaintiff’s Complaint, Plaintiff does not assert a federal

claim and therefore it does not appear that this Court has subject matter jurisdiction under 28

U.S.C. § 1331. Instead, Plaintiff’s Complaint raises possible state law legal malpractice/tort and/or

breach of contract claims against his former attorney. 4 Accordingly, Plaintiff must establish that

this Court has subject matter jurisdiction under 28 U.S.C. § 1332. Plaintiff’s allegations may

satisfy the amount in controversy requirement for jurisdiction under 28 U.S.C. § 1332. 5 However,

Plaintiff does not adequately allege his own citizenship or the citizenship of the Defendant and,

based on the information submitted, it appears that both Plaintiff and Defendant are citizens of

Louisiana.




4
  Plaintiff seeks to recover money paid to his former counsel as well as damages for the loss of vehicles that were
“taken from me by going to jail.” R. Doc. 1, p. 4. Plaintiff alleges that his former counsel “did not represent me the
wright [sic] way to the end.” R. Doc. 1, p. 4.
5
  Plaintiff would “like to get my money back $10,000 plus $3500.00 hundred dollars that he did not finish his job, and
the loss of my two 18 wheeler’s one for $157,000 and $167,000 and my dump trailer $76,000 dollars that was taken
from me by going to jail….” R. Doc. 1, p. 4.

                                                          2
           To adequately allege the citizenship of an individual such as Plaintiff, Plaintiff’s domicile

must be alleged. 6 It appears that Plaintiff was domiciled in Louisiana at the time he filed his

Complaint and that he remains domiciled in Louisiana. Plaintiff commenced this suit while

incarcerated, and the return address shown on his Complaint is the East Baton Rouge Parish

Prison. 7 Although Plaintiff’s Complaint includes a return address for the Parish Prison, the

Complaint also provides a Baton Rouge street address as Plaintiff’s “present address.” 8 Plaintiff

thereafter filed a Notice of Change of Address indicating his new address of 3609 Evangeline

Street, Baton Rouge, Louisiana. 9 Plaintiff also filed additional documents with the Court on July

3, 2018 which show that he was charged with various offenses by Bills of Information in the 19th

Judicial District Court for the Parish of East Baton Rouge in May and October of 2014. 10

           With respect to Defendant’s citizenship, an entity’s citizenship must be alleged either

according to the rules for corporations or, if the entity is not a corporation, the rules for

unincorporated associations.            The citizenship of a corporation is the corporation’s state of

incorporation and principal place of business. 11 To allege the citizenship of a limited liability

company or other type of unincorporated association, Plaintiff must identify each of the members




6
  With respect to natural persons, “[f]or diversity purposes, citizenship means domicile, mere residence in the State is
not sufficient.” Mas v. Perry, 489 F.2d 1396, 1399 (5th Cir. 1974). “A United States citizen who is domicile[d] in a
state is a citizen of that state. Thus, with few exceptions, state citizenship for diversity purposes is regarded as
synonymous with domicile.” Old Towne Development Group, LLC v. Matthews, Civil Action 09-224, 2009 WL
3254875, at * 3 (M.D. La. Oct. 8, 2009). “In determining a litigant’s domicile, the court may consider a variety of
factors, and no single factor is determinative. The factors may include the places where the litigant exercises civil and
political rights, pays taxes, owns real and personal property, has driver’s and other licenses, maintains bank accounts,
belongs to clubs and churches, has places of business or employment, and maintains a home for his family.” Truxillo
v. American Zurich Ins. Co., Civil Action No. 16-369, 2016 WL 6987127, at * 3 (M.D. La. Oct. 24, 2016) (citing
Coury v. Prot, 85 F.3d 244. 249 (5th Cir. 1996)).
7
    R. Doc. 1-1.
8
    R. Doc. 1, p. 3.
9
    R. Doc. 3.
10
     R. Doc. 4, pp. 9-10.
11
     Getty Oil Corp., a Div. of Texaco, Inc. v. Ins. Co. of North America, 841 F.2d 1254, 1259 (5th Cir. 1988).

                                                            3
of the association and the citizenship of each member in accordance with the requirements of §

1332(a) and (c). 12 The same requirement applies to any member of a limited liability company or

other type of unincorporated association which is also a limited liability company or

unincorporated association. 13 Here, it appears that Defendant is a business entity located in

Louisiana. Plaintiff lists a Covington, Louisiana address for the Defendant in his Complaint,14 and

additional documents submitted following the filing of the Complaint indicate that Plaintiff filed

an ethical conduct complaint against Joseph Kott, an attorney located in Mandeville, Louisiana. 15

            Plaintiff is advised that, if Plaintiff and The Kott Law Firm are both citizens of the State of

Louisiana, this suit will have to be dismissed in this Court because this Court would not have

subject matter jurisdiction. If Plaintiff does not wish to proceed with prosecuting this suit in this

Court, Plaintiff shall file, within twenty-one (21) days of this Notice and Order, a Notice of

Dismissal. The dismissal would be without prejudice to Plaintiff refiling in another court.

            Accordingly,

            IT IS HEREBY ORDERED that Plaintiff’s Application to Proceed in District Court

without Prepaying Fees or Costs 16 is DENIED.




12
  See, Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008); 13F Fed. Prac. & Proc. Juris § 3630.1
(3d ed.) (“whenever a partnership, a limited partnership, a joint venture, a joint stock company, a labor union, a
religious or charitable organization, a governing board of an unincorporated institution, or a similar association brings
suit or is sued in a federal court, the actual citizenship of each of the unincorporated association’s members must be
considered in determining whether diversity jurisdiction exists.”) (internal citations omitted).
13
   See, Turner Bros. Crane and Rigging, LLC v. Kingboard Chemical Holding Ltd., Civil Action No. 06-88, 2007 WL
2848154, at *4-5 (M.D. La. Sept. 24, 2007) (“when partners or members are themselves entities or associations, the
citizenship must be traced through however many layers of members or partners there may be, and failure to do [sic]
can result in dismissal for want of jurisdiction.”) (quotation and citation omitted).
14
     R. Doc. 1, p. 1.
15
     R. Doc. 4, p. 2.
16
     R. Doc. 2.

                                                           4
         IT IS FURTHER ORDERED that in the event Plaintiff wishes to proceed with

prosecuting this suit in this Court, Plaintiff shall pay, within twenty-one (21) days of this Notice

and Order, the $400.00 filing fee.

         IT IS FURTHER ORDERED that in the event Plaintiff wishes to proceed with

prosecuting this suit in this Court, Plaintiff shall file, within twenty-one (21) days of this Notice

and Order, a Notice setting out the citizenship of Plaintiff and defendant, The Kott Law Firm,

according to the rules set forth herein.

         IT IS FURTHER ORDERED that, if Plaintiff does not wish to proceed with prosecuting

this suit in this Court, Plaintiff shall file, within twenty-one (21) days of this Notice and Order, a

Notice of Dismissal. The dismissal would be without prejudice to Plaintiff refiling in another

Court.

         IT IS FURTHER ORDERED that the Clerk of Court shall provide this Notice and Order

to Plaintiff, Adam Davis, Jr., by certified mail return receipt requested at the address listed on

PACER.

         Plaintiff is NOTIFIED that failure to timely comply with this Notice and Order (i.e.,

failure to timely pay the $400.00 filing fee or failure to adequately allege the citizenship of Plaintiff

and Defendant) may result in dismissal of this suit without further notice.

         Signed in Baton Rouge, Louisiana, on May 22, 2019.



                                                S
                                                ERIN WILDER-DOOMES
                                                UNITED STATES MAGISTRATE JUDGE




                                                   5
